DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  on line 1, “enhancers” should be changed to --- enhancer ---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 1, applicant need to delete “is” in front of “selected”.  On line 3, applicant need to delete “and” in front of “propylparaben,”.  At the end of the last line, a period is missing.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 1, --- of --- need to be inserted in front of “treatment”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16 is missing a period at the end.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: on line 1, “carries,” needs to be changed to --- carriers ---.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 16, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recited “known peptides or protein fragments”.  The term “known” is subjective, and applicant do not define what they mean by “known peptides or protein”.  Thus, the term “known” renders the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waugh et al (US 2019/0105261 A1) (with Vilkov (US 6,294,198 B1), which is being cited here merely to support the Examiner’s assertion that gabapentin comes as a crystalline powder, and Hobo et al (JP 2017-48306 and its machine-assisted English translation), which is being cited here merely to support the Examiner’s assertion that hyaluronic acid is sold commercially in a powder form).
Waugh teaches (abstract, [0002] and [0089]) a pharmaceutical and cosmetic compositions for topical delivery of an active agent and methods for using such compositions.  Compositions include one or more active agents and about 0.001 – 10 wt.% of an extracellular matrix component having Mw of about 2,000 – 20,000 daltons.  The extracellular components include hyaluronic acid, collagen, fibronectin, elastin, lectin and fragments thereof and combinations thereof.  Thus, Waugh teaches instant penetration enhancer of claims 1 and 3 as well as instant decoy molecules of claim 2 (see [0040] of present specification).  In Example 7, Waugh teaches a composition comprising 1% of gabapentin (instant active agent of claim 7) and 1% hyaluronic acid (Mw of 3,000 Da) in saline solution.  As to instant limitation “a powdered” active agent and “a powdered” penetration enhancer, as evidenced by Vilkov (col.3, lines 42-50, col.5, lines 47-50) and as evidenced by Hobo et al (see [0004] of English translation), both gabapentin and hyaluronic acid are typically sold and used in powder forms as raw materials.  Furthermore, Waugh teaches (see claim 7) a method for topically delivering an active agent to a subject by applying to a surface tissue of the subject its composition as discussed above.  Thus, Waugh teaches instant claims 1-5, 7, 9, 10 and 14-17 (claim 4 is not a method claim which requires a step of dehydration or lyophilization, and since hyaluronic acid is sold and used in powder form, Waugh’s hyaluronic acid teaches instant penetration enhancer which is dehydrated or lyophilized). 
With respect to instant claims 11, 12, 13 and 20, Waugh teaches ([0164], [0166] and [0168]) that its compositions can include one or more penetration enhancers for transdermal drugs, such as CPEs, non-ionizable glycol ethers, peptides or protein fragments (all of which teach instant penetration enhancer of claim 11).  Waugh also teaches that its compositions ([0143]) may be formulated as emulsions, in which case emulsifiers, surfactants, buffers (instant components of claims 13 and 20) and other excipients (particularly, propylene glycol – instant stabilizer of claim 12) may be included in its composition.  Thus, Waugh teaches instant claims 11-13 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Waugh et al (US 2019/0105261 A1) in view of Vilkov (US 6,294,198 B1) and Hobo et al (JP 2017-48306 and its machine-assisted English translation).
As discussed above in Paragraph 11, Waugh teaches (Example 7) a composition comprising gabapentin (instant powdered active agent) and hyaluronic acid (instant powdered penetration enhancer).  Although Waugh does not teach particle sizes for the gabapentin and hyaluronic acid, Vilkov teaches (col.5, lines 47-50) that gabapentin is commercially available in a variety of particle size ranges such as 10-250 m, and such range overlaps with instant range of 0.01-100 m, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, Hobo teaches ([0019] and [0021]) that hyaluronic acid powder of Mw of 5,000 or less facilitates penetration and absorption into the body and should have a particle size of 10 microns or less to facilitate storage stability and flowability during processing.  Since Waugh is using hyaluronic acid having Mw of 3,000 Da, it would have been obvious to one skilled in the art to have the particle size of the hyaluronic acid to be 10 microns or less in order to facilitate storage stability and flowability during processing as taught by Hobo.  The range of 10 microns or less overlaps with instant range of 0.01-100 m, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Waugh in view of Vilkov and Hobo renders obvious instant claims 6 and 19.
Claim(s) 6, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Waugh et al (US 2019/0105261 A1). 
With respect to instant claims 8 and 18, Waugh teaches ([0247] and [0249]) that its compositions (as discussed above) may be delivered intranasally and that the compositions can be an aerosol formulation which refers to a dry powder composition.  Based on such teaching, it would have been obvious to one skilled in the art to make Waugh’s composition discussed above into a dry powder composition and deliver it intranasally with a reasonable expectation of success.  Thus, Waugh’s teaching renders obvious instant claims 8 and 18.  With respect to instant claims 6 and 19, Waugh teaches ([0249]) that for the dry powder composition, the particle size ranges from 0.1 to 10 microns.  Thus, Waugh renders obvious instant claims 6 and 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 13, 2022